         Case 4:19-cv-00348-LPR Document 15 Filed 08/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TREY J. CHANDLER                                                            PLAINTIFF


v.                            Case No. 4:19-cv-00348-LPR


ANDREW SAUL,
Commissioner of Social Security Administration                            DEFENDANT


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the Commissioner’s decision is AFFIRMED and judgment is entered in

favor of the Defendant.

       DATED this 4th day of August 2020.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
